56 F.3d 83NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
John P. TURNER, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 95-3191.
United States Court of Appeals, Federal Circuit.
May 12, 1995.Rehearing Denied June 21, 1995.

Before ARCHER, Chief Judge, NEWMAN and PLAGER, Circuit Judges.
PER CURIAM.


1
John P. Turner seeks review of a decision of the Merit Systems Protection Board, Docket No. DC3443940764-I-1, dismissing his appeal for lack of jurisdiction.  We affirm the decision of the Board.


2
Mr. Turner's appeal is based upon the alleged failure of the Commonwealth of Virginia to afford him a veteran's preference in his application for employment with the Commonwealth's Department of Human Services.  After notifying Mr. Turner that the Board might not have jurisdiction over the actions of the Commonwealth of Virginia and providing him with an opportunity to present evidence and argument to establish the Board's jurisdiction, the Board dismissed his appeal.


3
The Board correctly determined that it was only authorized to review certain actions of the federal government and lacked jurisdiction to review the actions of state agencies.  See 5 U.S.C. Secs.7701(a), 2101(1), 2105(a).  The Board's jurisdiction is limited to those areas specifically granted by statute or regulation.  Cowan v. United States, 710 F.2d 803, 805 (Fed.  Cir. 1983).  Mr. Turner has pointed to no statute or regulation, nor do we know of any, which grants the Board jurisdiction in this case.  Since Mr. Turner has the burden of establishing the Board's jurisdiction, Stern v. Dept. of the Army, 699 F.2d 1312, 1314 (Fed.  Cir.), cert. denied, 462 U.S. 1122 (1983), the Board properly dismissed Mr. Turner's appeal.


4
On petition for review in this court, Mr. Turner raises a number of other complaints against both the federal and state governments.  Since these issues were not raised before the Board, it is inappropriate for this court to consider them.